Bronson, Chief Justice.
Mason having neglected to appear and join in the writ of error, his default must be entered, which will preclude him from bringing any writ of error on the judgment. The only remaining question, which can at this time be considered, is, that of the costs of the motion, which should, I think, be paid by the plaintiff in error. (2 R. S. 593, § 14.)
*261(Order.) Sidney Mason having neglected to appear and j oin in the writ of error in this canse, pursuant to a rule of this court, with which he has been duly served, Ordered, that his default be entered, and that he be forever precluded from bringing any writ of error on the judgment in this cause. And it is farther ordered that the plaintiff in error pay to the defendant in error ten dollars costs of the motion to quash the writ of error; and, in default of such payment, that the writ of error be quashed.